DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1, 12 and 16 are amended.
This office action is in response of the Applicant’s arguments and remarks.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (US2014/0278111A1) hereafter Gerrie, in view of Papouras et al. (US2019/0100985A1) hereafter Papouras.
Regarding claim 1, Gerrie method of performing a downhole operation, the method comprising:
determining, at the earth surface, a first depth value of a downhole component in a borehole (fig 1:”Depth Data 30”; par[0026], [0027]: A depth transducer 24, such an optically encoded wheel in frictional contact with the cable 16, is connected to the up-hole computer 22 to measure the depth of the borehole instrument 10 in the borehole 12. N samples of depth data 30 are taken for a particular borehole, so that depths D(1), D(2) .  . . D(N) are measured and stored at the computer 22);
obtaining, using the downhole component, a first image at the first depth value (fig 1:”Image data”; par[0027], [0049]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12. In this example, images I(1), I(3) .  . . I(N-2), I(N) are captured at regular depths D(1), D(3) . . . .D(N-2), D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22. image I(1) is captured at depth D(1), image I(3) is captured at depth D(3). Capture signals may include depth data 30, which is then encoded with the image data 32, profile data 34, and orientation data 36 before such is sent up-hole along the lines 62 to the computer 22);
changing a depth of the downhole component in the borehole (par[0026]: The depth data 30 can be compensated for cable stretch and other factors so that an accurate depth of the borehole instrument 10 can be recorded. The depth data 30 can be recorded in any increment (e.g., 1 mm, 1 cm, 2 cm, etc.). The depth transducer may be capable of determining depth with a higher degree of precision.  For illustrative purposes, it is assumed that N samples of depth data 30 are taken for a particular borehole, so that depths D(1), D(2) .  . . D(N) are measured and stored at the computer 22);
determining, at the earth surface, a second depth value of the downhole component in the borehole (fig 1:”Depth Data 30”; par[0026], [0027]: A depth transducer 24, such an optically encoded the up-hole computer 22 to measure the depth of the borehole instrument 10 in the borehole 12. N samples of depth data 30 are taken for a particular borehole, so that depths D(1), D(2) .  . . D(N) are measured and stored at the computer 22);
obtaining, using the downhole component, a second image at the second depth value (fig 1:”Image data”; par[0027], [0049]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12. In this example, images I(1), I(3) .  . . I(N-2), I(N) are captured at regular depths D(1), D(3) . . . .D(N-2), D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22. image I(1) is captured at depth D(1), image I(3) is captured at depth D(3). Capture signals may include depth data 30, which is then encoded with the image data 32, profile data 34, and orientation data 36 before such is sent up-hole along the lines 62 to the computer 22);
aligning the first image and the second image (par[0030], [0084]: The borehole instrument 10 performs image capture, profile measurement, and orientation measurement during the same pass of the borehole 12. Captured image data 32 and profile data 34 are thus both measured directly in association with the same depth and orientation measurements. This means that images and profile measurements are depth-aligned. The data processor 138 can further be configured to align captured borehole images with the relevant profile measurements and with position/yaw/pitch/tilt/direction data from the IMU 58, as well as data from any additional sensors.);
performing downhole image analysis on the aligned first image and second image (par[0038], [0079]: The data processing subsystem 56 can be configured to process captured image, profile, and other sensor data, pre-process such data, communicate such data to an on-board computer (e.g., ref. 160 in FIGS. 7a-d) or to the up-hole computer 22, store such data, or any combination of these tasks. The data processor 138 performs all borehole image processing and borehole profile measurement, as well as directional data processing, and sends resulting data to the communications interface 140, via the intermediate interface 146, for storage in the borehole instrument and/or communication to the up-hole computer 22); and
updating a downhole operation performed by the downhole component based on at least one of the first depth value, the second depth value, and the image analysis of the aligned first and second images (par[0057]: increased data capture speed allows for faster movement in the borehole, such that total capture time may be reduced to less than 200 minutes).
Gerrie does not explicitly disclose the feature of transmitting a first and second signals indicating first and second depth values to the downhole component.
Papouras discloses the feature of transmitting a first and second signals indicating first and second depth values to the downhole component (Papouras fig 3:302, par[0060], [0061]: The stand number in column 302 and the starting depth and column 304 may be numerically tallied based upon the activity of the apparatus 100. For example, the data log module 270 may receive information from the controller 250 indicating each time a new stand is added. The data log module 270 may respond by generating a row of information relating to the particular stand. The starting depth in column 304 may be measured or calculated based on the number of stands and the average stand height. In the example shown, each stand is 90 feet long and therefore the starting depth increments by 90 feet per stand); and 
updating a downhole operation performed by the downhole component based on at least one of the first depth value, [[and]] the second depth value, and the image analysis of the aligned first and second images (fig 4:408, par[0074]: At 408, the geosteering application may output a proposed change to the original well plan, and at 410, the proposed change may be communicated to the drilling control system.  In conventional systems, this proposed change may be delivered to the drilling apparatus 100 via a phone call, a note, an email, or using other transmittal means.  In order to generate the desired data log, the output change from the original well plan must be documented.  Therefore, in some implementations, the geosteering application may communicate the proposed change to the well plan directly to the control system 190 via the controller 250.  In some implementations, the controller 250 may then communicate the modified well plan to the data log module 270).
One of ordinary skill in the art would be aware of both the Gerrie and the Papouras references since both pertain to the field of downhole operation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole operation of Gerrie to implement the feature of transmitting depth values as disclosed by Papouras to gain the functionality of providing a well operator with the clear indication of any time lags that occur between steps of the geosteering process, such as, obtaining data, analyzing data, developing a modified well plan, communicating the well plan, and executing the well plan at the drilling rig.

Regarding claim 2, Gerrie in view of Papouras discloses the method of claim 1, wherein at least one of the first signal and the second signal is transmitted by one of mud pulse telemetry, rotary speed changes, pump cycling, electromagnetic telemetry, and acoustic telemetry (Papouras par[0019]: Data transmission methods may include, for example, digitally encoding data and transmitting the encoded data to the surface, possibly as pressure pulses in the drilling fluid or mud system, acoustic transmission through the drill string 155, electronic transmission through a wireline or wired pipe, transmission as electromagnetic pulses, among other methods).

Regarding claim 3, Gerrie in view of Papouras discloses the method of claim 1, further comprising collecting a first downhole data element and a second downhole data element using at least one sensor of the downhole component and assigning the first depth value to the first downhole data element and assigning the second depth value to the second downhole data element (Gerrie par[0037], [0038]: Data captured about the borehole 12 using the optical imager 52, borehole profiler 54, and IMU 58 are collected by the data processing subsystem 56 synchronously, so that image data 32, profile data 34, and orientation data 36 are inherently depth aligned at capture. The data processing subsystem 56 can be configured to process captured image, profile, and other sensor data, pre-process such data, communicate such data to an on-board computer (e.g., ref. 160 in FIGS. 7a-d) or to the up-hole computer 22. Capture signals may include depth data 30, which is then encoded with the image data 32, profile data 34, and orientation data 36 before such is sent up-hole along the lines 62 to the computer 22).

Regarding claim 4, Gerrie in view of Papouras discloses the method of claim 3, further comprising storing the first downhole data element with the assigned first depth value in a memory of the downhole component (Gerrie fig 6:142&144; par[0038], [0085]: Raw captured data that is pre-processed, fully processed, or communicated to a computer can be stored at the data processing subsystem 56 for redundancy or can be deleted. When data is stored down-hole, such as in the data processing subsystem 56 or an on-board computer, the data processing subsystem 56 can be configured to send snapshots to the up-hole computer 22 to show the operator that tool is working properly) and  (Papouras fig 2:228, par[0019], [0047]: The downhole MWD or wireline conveyed instruments may be configured for the evaluation of physical properties such as pressure, temperature, gamma radiation count, torque, weight-on-bit (WOB), vibration, inclination, azimuth, toolface orientation in three-dimensional space, and/or other down hole parameters. These measurements may be made down hole, stored in memory, such as solid-state memory, for some period of time, and downloaded from the instrument(s) when at the surface and/or transmitted in real- time and/or in delayed time to the surface. The BHA 170 may include a memory 228 and a transmitter 229. In some implementations, the memory 228 and transmitter 229 are integral parts of the MWD survey tool 226, while in other implementations, the memory 228 and transmitter 229 are separate and distinct modules. The memory 228 may be configured to store readings and measurements for some period of time. In some implementations, the memory 228 is configured to store the results of surveys performed by the MWD survey tool 226 for some period of time, such as the time between drilling connections).

Regarding claim 5, Gerrie in view of Papouras discloses the method of claim 1, wherein the first signal comprises a first predefined code indicating the first depth value is reached and the second signal is a second predefined code indicating the second depth value is reached, wherein the second depth value is an incremental depth value (Papouras fig 1:302, par[0061]: each stand is measured during the drilling process, and the starting depth may account for deviations and stand lengths. For example, a stand that is 87 feet will be detected as the top drive 140 travels and advances the drill string. The controller 250 may then communicate the actual stand length to the data log module 270, which would generate the data log with the correct stand length and hole depth), wherein the second depth value is an incremental depth value (Papouras fig 3:302, par[O060], [0061]: The stand number in column 302 and the starting depth and column 304 may be numerically tallied based upon the activity of the apparatus 100. For example, the data log module 270 may receive information from the controller 250 indicating each time a new stand is added. The data log module 270 may respond by generating a row of information relating to the particular stand. The starting depth in column 304 may be measured or calculated based on the number of stands and the average stand heiqht. In the example shown, each stand is 90 feet long and therefore the starting depth increments by 90 feet per stand).

Regarding claim 6, Gerrie in view of Papouras discloses the method of claim 1, wherein the first signal comprises the first depth value and the second signal is a predefined code indicating the second depth value is reached, wherein the second depth value is an incremental depth value (Papouras fig 1:302, par[0061]: each stand is measured during the drilling process, and the starting depth may account for deviations and stand lengths. For example, a stand that is 87 feet will be detected as the top drive 140 travels and advances the drill string. The controller 250 may then communicate the actual stand length to the data log module 270, which would generate the data loq with the correct stand lenqth and hole depth), wherein the second depth value is an incremental depth value (Papouras fig 3:302, par[O060], [0061]: The stand number in column 302 and the starting depth and column 304 may be numerically tallied based upon the activity of the apparatus 100. For example, the data log module 270 may receive information from the controller 250 indicating each time a new stand is added. The data log module 270 may respond by generating a row of information relating to the particular stand. The starting depth in column 304 may be measured or calculated based on the number of stands and the average stand height. In the example shown, each stand is 90 feet long and therefore the starting depth increments by 90 feet per stand).

Regarding claim 7, Gerrie in view of Papouras discloses the method of claim 1, wherein the downhole operation is one of a geosteering of a drill string through a subsurface formation and a joined processing of downhole data from different downhole sensors (Papouras fig 2:280, par[0022], [0063]: the geosteering application 280 may communicate directly to the data log module 270. Depending upon the implementation, the geosteering application 280 may include a timestamp identifying the time the survey was taken and the depth of the survey relied upon to recommend a modification to the well plan. In some implementations, the time and depth may have been recorded prior to sending the information to the geosteering application. The geosteering application 280 may also include information indicating the person or entity recommending the modification to the well plan. This information may be used to establish the data log described) and a joined processing of downhole data from different downhole sensors (Hutchinson par[0026]: A system can include pressure sensors positioned in the borehole 102 and in communication with the controller 110. Multiple sensors that measure downhole pressure, acceleration, and rotation can be distributed within a borehole 102).

Regarding claim 8, Gerrie in view of Papouras discloses the method of claim 1, wherein the second depth value is an incremental depth value (Gerrie fig 1:”Depth Data 30”; par[0026], [0027]: A depth transducer 24, such an optically encoded wheel in frictional contact with the cable 16, is connected to the up-hole computer 22 to measure the depth of the borehole instrument 10 in the borehole 12. N samples of depth data 30 are taken for a particular borehole, so that depths D(1), D(2) .  . . D(N) are measured and stored at the computer 22) and (Papouras fig 1:302, par[0061]: each stand is measured during the drilling process, and the starting depth may account for deviations and stand lengths. For example, a stand that is 87 feet will be detected as the top drive 140 travels and advances the drill string. The controller 250 may then communicate the actual stand lenqth to the data loq module 270, which would qenerate the data loq with the correct stand lenqth and hole depth), and the downhole operation is collecting and storing downhole data associated with a drilling operation (Papouras fig 2:228, par[0019], [0047]: The down hole MWD or wireline conveyed instruments may be configured for the evaluation of physical properties such as pressure, temperature, gamma radiation count, torque, weight-on-bit (WOB), vibration, inclination, azimuth, toolface orientation in three- dimensional space, and/or other down hole parameters. These measurements may be made down hole, stored in memory, such as solid-state memory, for some period of time, and downloaded from the instrument(s) when at the surface and/or transmitted in real-time and/or in delayed time to the surface. The BHA 170 may include a memory 228 and a transmitter 229. In some implementations, the memory 228 and transmitter 229 are integral parts of the MWD survey tool 226, while in other implementations, the memory 228 and transmitter 229 are separate and distinct modules. The memory 228 may be configured to store readings and measurements for some period of time. In some implementations, the memory 228 is configured to store the results of surveys performed by the MWD survey tool 226 for some period of time, such as the time between drilling connections).

Regarding claim 10, Gerrie in view of Papouras discloses the method of claim 1, wherein the second depth value is an incremental depth value, and wherein the incremental depth value is a user-defined depth interval (Papouras fig 3:308, par[0062], [0063]: In some implementations, the geosteering application 280 may communicate the instructions to a user, such as a driller on the drilling apparatus 100. The user may then enter the plan instructions using the data input device 266. This may then be communicated by the controller to the data log module 270. The column 308 identifies the person or entity that changed or modified the well plan. This information may be generated automatically based on information sent from the geosteering application 280. In the implementation shown, the well plan modification at stand 5 was made by the on-site dynamic mud loqqer (DML), which is a software application. The well plan modification at stand 7 is made by the Nabors qeosteering team (NBR Geo Team), which may include one or more qeosteering technicians such as qeoloqgists and/or enqineers).

Regarding claim 11, Gerrie in view of Papouras discloses the method of claim 10, wherein the user-defined depth interval is between 1 foot and 10 feet (Papouras par[0062]: In this example, stands 1-4 were driven using the original well plan. At stand 5, at a starting depth of 7,360 feet, a modified plan is presented. In this instance, the modified plan is to drill two feet above the original well plan. Two stands later, at stand 7, the plan aqain changes to be five feet above the original well plan. The data log module 270 is confiqured to track the plan used for each stand that is received from the qeosteering team).

Regarding claim 12, Gerrie a method of collecting downhole data during a downhole operation, the method comprising:
a depth value from the earth surface (fig 1:24, par[0026]: A depth transducer 24, such an optically encoded wheel in frictional contact with the cable 16, is connected to the up-hole computer 22 to measure the depth of the borehole instrument 10 in the borehole 12 (i.e., with respect to the surface of the ground or some other reference datum)); 
collecting a first downhole data element using at least one sensor located on the downhole component (fig 1:32, par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12); 
assigning the depth value to the first downhole data element (fig 1: “Depth 30 and Image Data 32”: par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12.  In this example, images I(1), I(3) .  . . I(N-2), I(N) are captured at regular depths D(1), D(3)….D(N-2), D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22); 
storing the first downhole data element and assigned depth value within a memory of the downhole component (Gerrie fig 6:142&144; par[0038], [0085]: Raw captured data that is pre-processed, fully processed, or communicated to a computer can be stored at the data processing subsystem 56 for redundancy or can be deleted. When data is stored down-hole, such as in the data processing subsystem 56 or an on-board computer, the data processing subsystem 56 can be configured to send snapshots to the up-hole computer 22 to show the operator that tool is working properly); 
creating a downhole log comprising at least the stored first downhole data element and assigned depth value (fig 1: “Depth 30 and Image Data 32”: par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12.  In this example, images I(1), I(3) .  . . I(N-2), I(N) are captured at regular depths D(1), D(3)….D(N-2), D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22).
Gerrie does not explicitly disclose the method comprising: transmitting a depth value from the earth surface to a downhole component.
Papouras discloses the feature of transmitting a depth value from the earth surface to a downhole component (Papouras fig 3:302, par[0060], [0061]: The stand number in column 302 and the starting depth and column 304 may be numerically tallied based upon the activity of the apparatus 100. For example, the data log module 270 may receive information from the controller 250 indicating each time a new stand is added. The data log module 270 may respond by generating a row of information relating to the particular stand. The starting depth in column 304 may be measured or calculated based on the number of stands and the average stand height. In the example shown, each stand is 90 feet long and therefore the starting depth increments by 90 feet per stand); and 
One of ordinary skill in the art would be aware of both the Gerrie and the Papouras references since both pertain to the field of downhole operation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole operation of Gerrie to implement the feature of transmitting depth values as disclosed by Papouras to gain the functionality of providing a well operator with the clear indication of any time lags that occur between steps of the geosteering process, such as, obtaining data, analyzing data, developing a modified well plan, communicating the well plan, and executing the well plan at the drilling rig.

Regarding claim 13, Gerrie in view of Papouras discloses the method of claim 12, further comprising transmitting an incremental depth value from the earth surface to the downhole component (Papouras par[0061], [0076]: The stand number in column 302 and the starting depth and column 304 may be numerically tallied based upon the activity of the apparatus 100. For example, the data log module 270 may receive information from the controller 250 indicating each time a new stand is added. The data log module 270 may respond by generating a row of information relating to the particular stand, wherein each stand is 90 feet long and therefore the starting depth increments by 90 feet. The data log includes information that may be incrementally included, may be calculated, or may be detected by the qeosteering application, the controller, or the data log module).

Regarding claim 14, Gerrie in view of Papouras discloses the method of claim 13, further comprising collecting a second downhole data element and assigning the incremental depth value to the second downhole data element (fig 1: “Depth 30 and Orientation 36”: par[0029]: The borehole instrument 10 is also configured to measure its direction or orientation within the borehole 12 to capture orientation data 36.  Direction data may be measured and stored with respect to a reference datum, such as magnetic north. In this example, instrument orientations S(1), S(2) . . . S(N) are measured at regular depths D(1), D(2) .  . . D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22. The orientation data 36 can be used to laterally shift captured images and profile measurements to compensate for any rotation of the borehole instrument 10 within the borehole 1).

Regarding claim 15, Gerrie in view of Papouras discloses the method of claim 14, wherein the first downhole data element is obtained using a first sensor (fig 1:32, par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12) and the second downhole data element is obtained using a second sensor (fig 1: “Depth 30 and Orientation 36”: par[0029]: The borehole instrument 10 is also configured to measure its direction or orientation within the borehole 12 to capture orientation data 36.  Direction data may be measured and stored with respect to a reference datum, such as magnetic north. In this example, instrument orientations S(1), S(2) . . . S(N) are measured at regular depths D(1), D(2) .  . . D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22. The orientation data 36 can be used to laterally shift captured images and profile measurements to compensate for any rotation of the borehole instrument 10 within the borehole 1).

Regarding claim 16, Gerrie in view of Papouras discloses the method of claim 12, further comprising at least one additional downhole data element and an associated assigned depth value to the at least one additional downhole data element (Gerrie fig 1:Depth Data 30, par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12.  In this example, images I(1), I(3) .  . . I(N-2), I(N) are captured at regular depths D(1), D(3) .  . . D(N-2), D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22), wherein the downhole log is updated with the at least one additional downhole data element and an associated assigned depth value (Gerrie par[0030]: The borehole instrument 10 performs image capture, profile measurement, and orientation measurement during the same pass of the borehole 12.  Captured image data 32 and profile data 34 are thus both measured directly in association with the same depth and orientation measurements. This means that images and profile measurements are depth-aligned and of the same orientation without the need for post processing, which has until now included substantial human effort).

Regarding claim 17, Gerrie in view of Papouras discloses the method of claim 12, wherein the transmission of the depth value is by at least one of mud pulse telemetry, an RFID tag sent downhole, rotary speed changes, pump cycling, wired pipe telemetry, electromagnetic transmission, acoustic telemetry, and vibration along a drill string (Papouras par[0019]: Data transmission methods may include, for example, digitally encoding data and transmitting the encoded data to the surface, possibly as pressure pulses in the drilling fluid or mud system, acoustic transmission through the drill string 155, electronic transmission through a wireline or wired pipe, transmission as electromagnetic pulses, among other methods.).

Regarding claim 18, Gerrie in view of Papouras discloses the method of claim 12, further comprising transmitting from the earth surface a signal indicating an incremental depth value (Papouras fig 3:302, par[0060], [0061]: The stand number in column 302 and the starting depth and column 304 may be numerically tallied based upon the activity of the apparatus 100. For example, the data log module 270 may receive information from the controller 250 indicating each time a new stand is added. The data log module 270 may respond by generating a row of information relating to the particular stand. The starting depth in column 304 may be measured or calculated based on the number of stands and the average stand height. In the example shown, each stand is 90 feet long and therefore the starting depth increments by 90 feet per stand).

Regarding claim 19, Gerrie in view of Papouras discloses the method of claim 18, further comprising collecting a second downhole data element, updating the depth value using the incremental depth value and assigning the updated depth value to the second downhole data element (Papouras fig 4:414, par[0076]: The new recommended change of the well is technically equivalent to the depth value of a second downhole data element. At 414, in response to either a manual request or an automatic trigger, the data log module may generate and output a data log including information relating to the wellbore being drilled, wherein the data log includes information that may be incrementally included, may be calculated, or may be detected by the qeosteering application, the controller, or the data loq module. In some examples, the data log includes the information shown in FIG. 3.).

Regarding claim 20, Gerrie in view of Papouras discloses the method of claim 18, further comprising updating a downhole operation performed by the downhole component based on at least one of the depth value and the incremental depth value (Papouras fig 4:412,414; par[0075], [0076]: The data log module may be configured to calculate depth lags, time lags, time to implement well plan changes, and other information. The data log module may be configured to detect and store the starting depth for each stand, the well plan used during each stand, who or what entity recommends the changes to the well plan, the depths at which surveys were taken, and the instruction input by an operator to execute a change to the well plan).

2.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie in view of Papouras, and further in view of Bartel et al. (US2015/0226050A1) hereafter Bartel.
Regarding claim 9, Gerrie in view of Papouras does not explicitly disclose the method wherein at least one of the first depth value and the second depth value is obtained using a distance encoder at the surface of the earth.
Bartel discloses the method wherein at least one of the first depth value and the second depth value is obtained using a distance encoder at the surface of the earth (fig 6:87, par[0057]: The drawworks encoder 87 within the drawworks control 70 may be used to measure how many feet of cable 72 has been released. As a result, the amount of cable 72 released from the cable spool 82 can be used to determine the increments of depth the drillstring 40 has penetrated into the borehole 10. Using the output line 74 of the drawworks control 70, the incremental depth data may be sent to the surface equipment 30, where the incremental depth data may be compared with the predetermined depth change of the drillstring 40).
One of ordinary skill in the art would be aware of the Gerrie, Papouras and Bartel references since all pertain to the field of downhole operation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole operation of Gerrie to implement the feature of a distance encoder as disclosed by Bartel to gain the functionality of providing a drawworks encoder used to measure the actual depth
change of the drillstring using processing circuitry of the downhole assembly based on the detected changes in the different rotational rates correlated to the at least one predetermined depth interval stored in the downhole assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685